department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-808185-99 uilc memorandum for southern california district_counsel from subject alan c levine chief branch general litigation notice_of_intent_to_levy cdp_notice issued during automatic_stay taxpayer this memorandum responds to your memorandum regarding the above subject this document is not to be cited as precedent legend taxpayer x date a date b date c amount a amount b amount c date d date e date f date g issue s whether a notice_of_intent_to_levy and notice of your right to a hearing pursuant to sec_6330 issued after commencement of the bankruptcy violates the automatic_stay in bankruptcy provided in u s c sec_362 gl-808185-99 -2- whether the taxpayer had a right to dispute the underlying liability pursuant to sec_6330 because he did not receive a statutory_notice_of_deficiency pursuant to sec_6213 conclusion a notice_of_intent_to_levy and notice of your right to a hearing violates the automatic_stay because it is an act to collect a claim that arose before the commencement of the bankruptcy case in violation of u s c sec_362 the taxpayer is entitled pursuant to sec_6330 to dispute the underlying tax_liability because the tax_liability in dispute arose from filed income_tax returns for and date b for which no statutory notice was issued facts on date c the taxpayer filed a federal_income_tax return for showing a refund of dollar_figureamount a he then filed an amended_return that showed a tax_liability of dollar_figureamount b the taxpayer filed a timely federal_income_tax return for date b showing a tax_liability of dollar_figureamount c the internal_revenue_service service properly assessed the tax_liabilities and sent the taxpayer proper notice_and_demand under sec_6303 the taxpayer entered into an installment_agreement with regard to the date a and date b tax_liabilities but made no payments on the installment_agreement the service sent the taxpayer a notice_of_intent_to_levy pursuant to sec_6331 in date d informing the taxpayer that he had defaulted on his installment_agreement and that the service intended to levy it does not appear that the service took any_action prior to date as a result of that notice the taxpayer filed a chapter petition in bankruptcy on date e sec_6330 became effective on date pursuant to sec_6330 the service sent the taxpayer a notice_of_intent_to_levy and notice of your right to a hearing known as a collection_due_process_notice or cdp_notice form on the taxpayer timely sent a request for a cdp hearing form which was timely received by the service the appeals officer contacted the taxpayer by mail to schedule a cdp hearing in that letter the appeals officer set forth sec_6330 as his legal basis for informing the taxpayer that by law he could not raise the underlying liability prior to january the effective date of sec_6330 enacted by the internal_revenue_service restructuring and reform act of taxpayers did not have a right to a collection_due_process_hearing prior to levy gl-808185-99 -3- because he had received notices the appeals officer did not specify to which notices he was referring but it appears that he was referring to the statutory_notice_of_deficiency mentioned in sec_6330 the taxpayer met with the appeals officer on date g and set forth his reasons for challenging the underlying liability the appeals officer has requested assistance from your office with respect to the wording of a proposed notice_of_determination law and analysis cdp_notice as violation of automatic_stay in our view the issuance of a sec_6330 cdp_notice by the service is a violation of the automatic_stay in bankruptcy in violation of u s c sec_362 in the present case both date a and date b are prepetition years hence any attempt to collect from the taxpayer-debtor would violate the automatic_stay a debtor is protected from any act to collect assess or recover a claim against the debtor that arose before the commencement of the case u s c sec_362 the service will generally issue a cdp_notice pursuant to sec_6330 only when it has identified a levy source and levy is the next planned action sec_6330 directs that the cdp_notice inform the taxpayer of the service’s proposed action ie the proposed levy we conclude that issuance of a cdp_notice during bankruptcy is in violation of the automatic_stay therefore the cdp_notice is void in re 954_f2d_569 9th cir violations of the automatic_stay are void taxpayers have the right to request a cdp hearing under sec_6330 only if they do so within thirty days of the date on the cdp_notice if the cdp_notice is void the taxpayer does not have a right to a cdp hearing and the service may not issue a notice_of_determination on the basis of a hearing held pursuant to a void cdp_notice in addition we believe there has been no statutory suspension of the limitations_period on collection in this case pursuant to sec_6330 because no valid cdp_notice was sent and the taxpayer therefore does not have the right to request a cdp hearing which would cause the service to suspend the statute once the taxpayer is no longer in bankruptcy the service may send a valid cdp_notice to avoid any confusion we recommend delivering a new valid cdp_notice to the taxpayer in person and explaining to the taxpayer that his prior cdp hearing was held in violation of the automatic_stay of u s c sec_362 he should therefore sign a new request for a cdp hearing form and appeals will grant him a new cdp hearing we do not agree with your suggestion that actions taken by the appeals officer that are analogous to settlement discussions or compromise agreements might be permissible during the pendency of a bankruptcy this approach fails to recognize gl-808185-99 -4- that the very issuance of a cdp_notice pursuant to sec_6330 was a step by a revenue_officer to collect or recover a liability owed to the government as such it is a violation of the automatic_stay and is void if the service intends to enter into settlement discussions or a compromise_agreement while a taxpayer is in bankruptcy there are alternative courses of action that do not include sending a cdp_notice right to dispute the underlying liability when the taxpayer in this case receives a valid cdp_notice he has a right to dispute the underlying tax_liability sec_6330 permits a taxpayer to raise the underlying liability at a cdp hearing if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have any opportunity to dispute such tax_liability emphasis added the tax_liability in this case arose from filed tax returns the service did not issue a statutory_notice_of_deficiency with regard to these tax_liabilities for and date b rather they were self- assessed it appears from the facts presented that the taxpayer has never had an opportunity to meet with the service to discuss the merits of his tax_liabilities the service could issue a new cdp_notice to the taxpayer since we understand that the applicable statute_of_limitations on assessment is still open we agree with your proposed recommendation that the appeals officer turn the case over to the examination_division for resolution case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum please modify your advice to reflect the conclusions reached in this memorandum if you have any further questions please call branch cc assistant regional_counsel gl western region
